Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 02/15/2022 Amendment in the application of Yao et al. for the "POWER CONTROL METHOD AND DEVICE, AND COMMUNICATION NODE" filed 08/27/2020.  This application is a national stage entry of PCT/CN2019/076002, International Filing Date: 02/25/2019, and claims foreign priority to 201810165201.5, filed 02/27/2018 in China.  The amendment and response have been entered and made of record.  Claims 4, 11, 28-30 have been canceled and claims 1, 5-7, 9, 24, 27 have been amended.  Claims 1-3, 5-10, 12-13, 16, 24, 27 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

 Nory et al. (US#2020/0288404) in view of Liu et al. (US#10,425,900) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




7.      Claims 1-3,5-10,12-13,16,24 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nory et al. (US#2020/0288404) in view of Liu et al. (US#10,425,900).
Regarding claims 1, 9, the references disclose a novel method and system for facilitating closed loop power control in wireless communication system, according to the essential features of the claim.  Nory et al. (US#2020/0288404) discloses a power control method, applied to a first communication node, comprising: receiving downlink control information (DCI), wherein the DCI carries a transmit power control (TPC) command (para. [0066]-[0068]: receiving a TPC command in a DCI), determining a closed loop power control index of the TPC command in the DCI (para. [0066]-[0068]: determining a particular power control closed loop); and updating a closed loop power control part corresponding to the closed loop power control index in transmit power of the first communication node according to the TPC command (para. [0066]-[0068]: update the particular power control closed loop using the TPC command); wherein determining a grouped DCI type of the DCI according to a preset grouped DCI type detection manner (see Figs. 9, 13; para [0228], [0238]: DCI is addressed to a group UEs and the plurality of TPC commands received in the DCI associated with the UEs in the group).
para [0014], [0071]: closed loop indication bits comprise an index value that is associated with the particular power control closed loop).  In the same field of endeavor, Liu et al. (US#10,425,900) teaches in Fig. 10A a flow diagram illustrated the operations occurring in an access node communicating with a UE with a power control setting specified using groups of power control parameters, in which the closed-loop power control parameters are indexed, and the indices are used in the power control setting configuration (Col. 32, lines 47-67).
Regarding claims 2, 10, 12, the reference further teach wherein determining the closed loop power control index of the TPC command in the DCI according to closed loop power control index information carried in the DCI (Nory et al.: Figs. 2-3; para [0037], [0054]-[0055]: closed loop TPC commands are typically carried in DCI)
Regarding claim 3, the reference further teach wherein determining the closed loop power control index of the TPC command in the DCI according to related information of the DCI and a first association relationship, wherein the first association relationship is an association relationship between the related information of the DCI and the closed loop power control index (Nory et al.: see Fig. 10, para [0014] & [0232] : the one or more closed loop indication bits comprise an index value that is associated with the particular power control closed loop).
Regarding claim 6, the reference further teach wherein acquiring an offset of the grouped DCI type; and determining a starting position of the TPC command in the grouped DCI type according to the offset of the grouped DCI type (Nory et al.: see Figs. 9, 13; para [0228], [0238]: DCI is addressed to a group UEs and the plurality of TPC commands received in the DCI associated with the UEs in the group).
Regarding claims 8, 24, the reference further teach wherein the related information of the DCI comprises at least one of: frequency/time/code domain position information of the DCI,  DMRS format information of the DCI, format ID information of the DCI, grant/service type information of DCI (Nory et al.: see Figs. 9, 13; para [0228], [0238]: DCI is addressed to a group UEs and the plurality of TPC commands received in the DCI associated with the UEs in the group & Liu et al.: Figs. 11-14: Col. 33, line 29 to Col. 35, line 18: the access node communicating with a UE using power control specified by groups of power control parameters to the UEs).
Regarding claim 27, it’s an apparatus claim corresponding to the method claim 1 above.  Therefore, claim 27 is analyzed and rejected as previously discussed in paragraph above with respect to claim 1.	
One skilled in the art would have recognized the need for effectively and efficiently facilitating closed loop power control in wireless communication system, and would have applied Liu’s novel use of the transmit power level of a communications device into Nory’s transmit power control command indication for multiple closed loops.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Liu’s system and method for wireless power control into Nory’s TPC command indication for multiple closed loops with the motivation being to provide power control method and device and communication node.


Allowable Subject Matter
8.	Claims 5, 7, 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining the closed loop power control index of the TPC command in the DCI comprises: acquiring first closed loop power control index related information of the grouped DCI type; acquiring first channel information and at least one of a quantity of closed loop power controls of each channel in the first channel information, or a closed loop power control index of each channel in the first channel information; and determining a number of TPC commands in the grouped DCI type according to the first closed loop power control index related information and the at least one of the quantity of closed loop power controls of each channel in the first channel information or the closed loop power control index of each channel in the first channel information; wherein the first channel information comprises at least one of: configured or activated carrier information, configured or activated serving cell information, or configured or activated bandwidth part information; and the first closed loop power control index related information comprises at least one of: a specified closed loop power control index, or a specified quantity of closed loop power control indexes; wherein configuring a quantity of closed loop power controls or a closed loop power control index of the first channel information for the first communication node by at least one of the following manners: configuring a quantity of closed loop power controls of the carrier information or a closed loop power control index of the carrier information; configuring a quantity of closed loop power controls of the serving cell information or a closed loop power 
 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.


Mar. 16, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477